DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Applicant elected claims 19-48 are pending. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-24 and 37-38, 39-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to compositions of matter without significantly more. The claim(s) recite(s) a non-virgin oil characterized by having a chemical compound found in the non-virgin oil.   This judicial exception is not integrated into a practical application because the claims are directed to naturally occurring compounds found in non-virgin oils. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the naturally occurring compounds are not markedly different from the product' s naturally occurring counterpart in its natural state. It is acknowledged that the claims recite a chemical modification. However, the chemical modification still results in a generic molecule found in nature.  As stated in the specification as published at paragraph [0014], a “non-virgin plant” refers to a plant that is typically grown for purposes other than extracting and refining their oil for human consumption or other industrial uses.  Indeed, applicant’s own specification indicates that these compounds are found in naturally occurring plants. While these non-virgin plants may not be typically grown for purposes other than extraction, there is no indication that the compounds that are extracted from these naturally occurring plants are different from that found in nature. 
It is also noted that at pg. 262, WEBER teaches that the monoglycerides of saturated fatty acids are readily removed and purified.  This is the extraction and removal of already existing compounds. At Table I on page 262, the fraction comprises 96-99% of the saturated monoglyceride.    In other words, monoglycerides are naturally occurring in natural edible oils and are formed from triglycerides when heated which also occurs naturally. Weber page 261 section A. Thus, WEBER teaches an oil comprising a saturated molecule content of greater than 50%. 
At Table I on page 262, the fraction comprises 96-99% of the saturated monoglyceride.  As to the recitation that the product is certified USDA organic.
Claims 19, 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to compositions of matter without significantly more. The claim(s) recite(s) a non-virgin oil characterized by having a chemical compound found in the non-virgin oil.   This judicial exception is not integrated into a practical application because the claims are directed to naturally occurring compounds found in non-virgin oils. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the naturally occurring compounds are not markedly different from the product' s naturally occurring counterpart in its natural state. It is acknowledged that the claims recite a chemical modification. However, the chemical modification still results in a generic molecule found in nature.  As stated in the specification as published at paragraph [0014], a “non-virgin plant” refers to a plant that is typically grown for purposes other than extracting and refining their oil for human consumption or other industrial uses.  Indeed, applicant’s own specification indicates that these compound are found in naturally occurring plants. While these non-virgin plants may not be typically grown for purposes other than extraction, there is no indication that the compounds that are extracted from these naturally occurring plants are different from that found in nature. 
HILDITCH teaches triglycerides are naturally present in with oleic acid (pg. 378, right column). In this oil all the glyceride molecules contain at least one oleic group, and some 60% or more contain two oleic groups. (pg. 378, right column).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-24 and 37-38, 39-48 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Weber et al., The Isolation of Monoglycerides from Lard and from Bread, Laboratories of Distillation Products Industries, Rochester, New York, The Journal of the American Oil Chemist Society, p. 261-270, 1952 (WEBER). 
Claim 19 is directed to non-virgin oil that comprising: greater than 50% by mass of one or more monoglycerides: and one or more fatty acids, fatty acid esters, diglycerides, triglycerides, fatty acid salts, or any combination thereof,
It is noted that the claims require chemically modifying one or more of the triglycerides present in the crude oil to form the one or more monoglycerides and the one or more fatty acids, fatty acid alkyl esters, diglycerides, triglycerides, fatty acid salts, or combination. The present application indicates that the modification of the oil can be almost any kind of modification that breaks the oil down into basic components (e.g., triglycerides, fatty acids, etc… ) . 
Paragraph [0021] of the published application states that  [0021] the term "physical modification" refers to modifications to the compounds in the extracted crude, refined, purified or chemically modified oil that result in the exchange of fatty acid side chains of the compounds.  Moreover, the oil can be enriched with compounds having certain properties (e.g., saturated fatty acid side chains). Thus, the modifications are not even required to maintain the original properties of the oil. 
The oil can even be chemically modified as recited in paragraph [0022] of the present specification. The term "chemical modification" refers to modifications to the compounds in the extracted crude, refined, purified or physically modified oil that chemically change the fatty acid side chains of the compounds therein (e.g., hydrogenation), and/or modifications that result in a change in the class of the compound (e.g., forming fatty acids, fatty acid salts, fatty acid amides, fatty amines, fatty alcohols, or fatty acid esters from triglycerides). Chemical modifications can include, for example, hydrogenation of the composition (i.e., reduction of unsaturated fatty acid side chains) to form saturated compounds; deprotonation of the composition (i.e. oxidation of saturated fatty acid side chains) to form unsaturated compounds; transesterification of the composition with an organic alcohol to form saturated or unsaturated fatty acid esters such as glyceryl esters of fatty acids (e.g., 1-monoacylglycerides or 2-monoacylglycerides, 1,2-diacylglycerides, 1,3-diacylglycerides), or alkyl esters thereof (e.g., methyl esters, ethyl esters, propyl esters, butyl esters, pentyl esters, hexyl esters among others); hydrolysis of the composition to form saturated or unsaturated free fatty acids; saponification of the composition to form saturated or unsaturated fatty acid salts; reduction of fatty acids to form alcohols; amidation of fatty acids to form fatty acid amides; amination of fatty alcohols to form alkyl amines or combinations thereof. The specification at [0022] even indicates that the skilled worker will recognize that many chemical modifications are possible.
Thus the claims are interpreted as encompassing a multitude of physical and chemical modifications and by definition including the addition of ingredients that change the basic and material properties of the starting oil. 
At pg. 262, WEBER teaches that the monoglycerides of saturated fatty acids are readily removed and purified.  At Table I on page 262, the fraction comprises 96-99% of the saturated monoglyceride.    Thus, WEBER teaches an oil comprising a saturated molecule content of greater than 50%. 
Claim 20 is directed to at least a saturated molecule content of greater than 50% by mass, a triglyceride content of less than 15%, and a monoglyceride content greater than 50%.
At pg. 262, WEBER teaches that the monoglycerides of saturated fatty acids are readily removed and purified.  At Table I on page 262, the fraction comprises 96-99% of the saturated monoglyceride.    Thus, WEBER teaches an oil comprising a saturated molecule content of greater than 50%. 
The term “less than” reads on zero and there is no indication that triglycerides are present. 
Claim 21 recites that the saturated molecule content is greater than 60% by mass. 
At pg. 262, WEBER teaches that the monoglycerides of saturated fatty acids are readily removed and purified.  At Table I on page 262, the fraction comprises 96-99% of the saturated monoglyceride.    Thus, WEBER teaches an oil comprising a saturated molecule content of greater than 50%. 
Claim 22 recites that the saturated molecule is one or more of monoglycerides, diglycerides, triglycerides, fatty acids, fatty acid salts, fatty acid esters or combinations thereof.
 At pg. 262, WEBER teaches that the monoglycerides of saturated fatty acids are readily removed and purified.  
Claim 23 recites that the product is certified USDA Organic. 
At pg. 262, WEBER teaches that the monoglycerides of saturated fatty acids are readily removed and purified.  At Table I on page 262, the fraction comprises 96-99% of the saturated monoglyceride.  As to the recitation that the product is certified USDA organic.  The USDA certification process for organic food products is a process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
The product of claim 23 is the same product as taught by WEBER. There is no indication that   the products are different in terms of structure or ingredients. 

Claim 24 recites that the oil is derived the oil is derived from cherry trees, apple trees, avocado trees, pumpkin plants, grape vines, citrus trees, mango trees, stone fruit trees, or any combination thereof.
At pg. 262, WEBER teaches that the monoglycerides of saturated fatty acids are readily removed and purified.  At Table I on page 262, the fraction comprises 96-99% of the saturated monoglyceride.    Thus, WEBER teaches an oil comprising a saturated molecule content of greater than 50%.  Whether the source of the oil is from cherry trees, apple trees, avocado trees, pumpkin plants, grape vines, citrus trees, mango trees, stone fruit trees, WEBER teaches the same structure. 

Claim 37 recites that the oil has a phosphorous content below 250ppm. 
At Table I on page 262, WEBER that the fraction comprises 96-99% of the saturated monoglyceride.    Thus, WEBER teaches an oil comprising a saturated molecule content of greater than 50%.  There is indication that phosphorous is present.
Claim 38 recites that the oil has a free fatty acid content below about 5%, 
At Table I on page 262, WEBER teaches that the fraction comprises 96-99% of the saturated monoglyceride.    Thus, WEBER teaches an oil comprising a saturated molecule content of greater than 50%. 
As to claim 39-42 and 44-48, the claims are process recitations.  The applicant argues that the source and generic method of production is different from that of the prior art. HOWEVER, the claims are directed to product claims (i.e., the ingredients and structure of ingredients). The patentability of a product does not depend on its method of production.   In this regard, the source of these compounds and how these compounds are isolated are considered process recitations which do not indicate that there are any structural  differences between that claimed and that taught in the references. 
At pg. 262, WEBER teaches that the monoglycerides of saturated fatty acids are readily removed and purified.  At Table I on page 262, the fraction comprises 96-99% of the saturated monoglyceride.    Thus, WEBER teaches an oil comprising a saturated molecule content of greater than 50%. 
At Table I on page 262, the fraction comprises 96-99% of the saturated monoglyceride.  As to the recitation that the product is certified USDA organic.
 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). 
Claim 43 recites less than 30% by mass of fatty acid salts. 
At pg. 262, WEBER teaches that the monoglycerides of saturated fatty acids are readily removed and purified.  



Claim(s) 19, 24, 30-33  is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dewettinck, Comparing the crystallization and polymorphic behaviour of saturatedand unsaturated monoglycerides, Food Research International, 42, (2009) 1415-1425 (DEWETTINCK). 
 
It is noted that the claims require that the oil be modified. The present application indicates that the modification of the oil can be almost any kind of modification that breaks the oil down into basic components (e.g., triglycerides, fatty acids, etc… ) . 
Paragraph [0021] of the published application states that  [0021] the term "physical modification" refers to modifications to the compounds in the extracted crude, refined, purified or chemically modified oil that result in the exchange of fatty acid side chains of the compounds.  Moreover, the oil can be enriched with compounds having certain properties (e.g., saturated fatty acid side chains). Thus, the modifications are not even required to maintain the original properties of the oil. 
The oil can even be chemically modified as recited in paragraph [0022] of the present specification. The term "chemical modification" refers to modifications to the compounds in the extracted crude, refined, purified or physically modified oil that chemically change the fatty acid side chains of the compounds therein (e.g., hydrogenation), and/or modifications that result in a change in the class of the compound (e.g., forming fatty acids, fatty acid salts, fatty acid amides, fatty amines, fatty alcohols, or fatty acid esters from triglycerides). Chemical modifications can include, for example, hydrogenation of the composition (i.e., reduction of unsaturated fatty acid side chains) to form saturated compounds; deprotonation of the composition (i.e. oxidation of saturated fatty acid side chains) to form unsaturated compounds; transesterification of the composition with an organic alcohol to form saturated or unsaturated fatty acid esters such as glyceryl esters of fatty acids (e.g., 1-monoacylglycerides or 2-monoacylglycerides, 1,2-diacylglycerides, 1,3-diacylglycerides), or alkyl esters thereof (e.g., methyl esters, ethyl esters, propyl esters, butyl esters, pentyl esters, hexyl esters among others); hydrolysis of the composition to form saturated or unsaturated free fatty acids; saponification of the composition to form saturated or unsaturated fatty acid salts; reduction of fatty acids to form alcohols; amidation of fatty acids to form fatty acid amides; amination of fatty alcohols to form alkyl amines or combinations thereof. The specification at [0022] even indicates that the skilled worker will recognize that many chemical modifications are possible.
Thus, the claims are interpreted as encompassing a multitude of physical and chemical modifications and by definition including the addition of ingredients that change the basic and material properties of the starting oil. 
In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced. 
As to any impurities, the level of impurities is merely a matter of extraction and purification techniques.  It would have been obvious to vary the purity of a composition (i.e., and amount of impurities)  depending need level of purity. 


Claim 24 recites that the oil is derived the oil is derived from cherry trees, apple trees, avocado trees, pumpkin plants, grape vines, citrus trees, mango trees, stone fruit trees, or any combination thereof. 
The term “derived from” indicates that that the claimed molecules are obtained from a particular source.  Where and how these products are obtained from is a matter of how they are processed.  The patentability of a product does not depend on its method of production.

Claim 30 recites that the non-virgin oil is of formula V.
Claim 31 limits Formula V.
Claim 32 recites that the monoglyceride is Formula VI
Claim 33 further limits formula VI. 
DEWETTNICK teaches unsaturated monoglycerides (TABLE 2) with monoelein and monopalmitin.  This satisfies formulas, V and VI, respectively.   In their isolated amounts they are greater than 505 by weight. 


Claim(s) 19, 25-26 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  HILDITCH, The Component Fatty Acids and Glycerides of Groundnut Oils, J.S.F.A., 1, Dec., 1950 (HILDITCH).
HILDITCH teaches triglycerides with oleic acid (pg. 378, right column). In this oil all the glyceride molecules contain at least one oleic group, and some 60% or more contain two oleic groups. On the other hand, nearly half of the oil contains no linoleic groups in its triglycerides, and two linoleo groups only occur together in a few per cent of the whole oil (pg. 378, right column).

Claim(s) 19, 27-29  is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by United States Patent Application Publication No. 2014/0357746 (NGANTUNG).
NGANTUNG teaches a fatty acid salt with linoleic acid [0060] and [0086]. 


Claim(s) 19 and 34-36  is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  United States Patent No. 6,127,561 (JEROMIN). 
Claim 34 additionally recited the present of an alky ester. 
Claim 35 recites that alkyl ester is of formula VIII.  
Claim 36 limits the alkyl ester of Formula VIII. 
JEROMIN reacts saturated molecules (col. 2, lines 1-5) with methyl esters (col. 2, lines 5-10).  Example 2 teaches the use of c16 methyl esters (i.e., see below) with no amounts recited for the ester compounds. 
 
    PNG
    media_image1.png
    175
    425
    media_image1.png
    Greyscale

 



Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive
As to the new recitations, it is noted that the claims have been amended to recite basic compound such as monoglycerides, one or more fatty acids, fatty acid esters, diglycerides, triglycerides, fatty acid salts.  These are compounds found in nature and naturally produced.  While the claims recite a generic chemical modification, the claims are product claims and examined on the basis of the product.     "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
The applicant argues that WEBER, HILDITCH, NGANTUNG, and JEROMIN each fail to disclose a molecule from a non-virgin plant.  Indeed, the applicant does not contend that the claimed compounds are distinct from those recited in the above-identified references.   Rather, the applicant argues that the source of these compounds is different from that of the prior art. 
HOWEVER, the claims are directed to product claims. The patentability of a product does not depend on its method of production.   In this regard, the source of these compounds and how these compounds are isolated are considered process recitations which do not indicate that there are any structural  differences between that claimed and that taught in the references. 
Thus, the rejections are maintained. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799